DETAILED ACTION
Claim Objections
1.	Claim 27 is objected to because of the following informalities:  Claim 27 recites “The brake booster as claimed in any claim 20” (Lines 1-2), which should be changed to --The brake booster as claimed in claim 20--.  Appropriate correction is required.
Specification
2.	The disclosure is objected to because of the following informalities: The reference character “122” has been used to designate both a force transmission member (Published Application: [0040], [0042], [0046]) and a force transmission element (Published Application: [0037], [0043], [0047]).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 31, 32, 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the at least one force transmission member" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 35 recites “A vehicle brake system having an assembly having at least one of the brake booster as claimed in claim 20 and at least one of the brake cylinder as claimed in claim 20, which can be coupled fluidically to at least one brake circuit of the vehicle brake system or the brake booster as claimed in claim 20”.  Antecedent claim 20 introduces “a vehicle brake system”.  It is unclear how many are required.  The applicant’s repetitive antecedent basis for different limitations makes it unclear if the claim requires all of the limitations of antecedent claim 20.  The claim requires the brake booster to connect to itself.  This is recursive and makes it unclear what the claim requires.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 20-25, 27, 34, 35, 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vollert et al (US 2011/0297493).
As per claim 20, Vollert et al discloses an electromechanical brake booster (Title) for a vehicle brake system ([0001]), comprising: 
an actuating unit (6, 3, 4), which can be coupled to a brake cylinder ([0024]), wherein the actuating unit has at least one actuating element (6), which can be coupled to an electric motor (14) by means of a gear mechanism (15), and at least one actuating member (3, 4), which can be coupled to a force input member (5); 
at least one housing (9), in which at least a section of the actuating unit is accommodated; and 
at least one damping element (13, 8), which is arranged between the at least one housing and the at least one actuating element, wherein the at least one damping element is arranged between the at least one housing and the at least one actuating element in the direction of a longitudinal axis of the brake booster for preventing contact between the at least one actuating element and the at least one housing (13, 8, Fig. 1).
As per claim 21, Vollert et al discloses the brake booster as claimed in claim 20, wherein the at least one damping element has a plurality of buffer elements (13, 8), which project in the direction of the longitudinal axis towards the at least one actuating element. 

As per claim 23, Vollert et al discloses the brake booster as claimed in claim 22, wherein the fastening section is designed to be latched to the at least one housing (13). 
As per claim 24, Vollert et al discloses the brake booster as claimed in claim 22, wherein the damping section is of disk-shaped design (13; [0030]). 
As per claim 25, Vollert et al discloses the brake booster as claimed in claim 22, wherein the damping section is produced from a flexible material (13, 8; [0030]). 
As per claim 27, Vollert et al discloses the brake booster as claimed in any claim 20, wherein the actuating unit has at least one positioning element ([0026]), wherein the at least one positioning element holds the at least one force input member in an assembly position (5; [0026]). 
As per claim 34, Vollert et al discloses an assembly (Title) for a vehicle brake system ([0001]), having at least one of the brake booster (Title) as claimed in claim 20 and at least one of the brake cylinder ([0024]) as claimed in claim 20, which can be coupled fluidically to at least one brake circuit ([0024]) of the vehicle brake system. 
As per claim 35, Vollert et al discloses a vehicle brake system ([0001]) having an assembly (Title) having at least one of the brake booster (Title) as claimed in claim 20 and at least one of the brake cylinder ([0024]) as claimed in claim 20, which can be coupled fluidically to at least one brake circuit ([0024]) of the vehicle brake system or the brake booster (Title) as claimed in claim 20. 
.
8.	Claim(s) 20, 22, 23, 25, 31, 32, 34, 35, 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Overzier et al (US 2011/0248557).
As per claim 20, Overzier et al discloses an electromechanical brake booster ([0030]) for a vehicle brake system ([0030]), comprising: 
an actuating unit (18, 14), which can be coupled to a brake cylinder ([0024]), wherein the actuating unit has at least one actuating element (18), which can be coupled to an electric motor ([0030]) by means of a gear mechanism (The actuating element is capable of being connected to an electric motor with gearing), and at least one actuating member (14), which can be coupled to a force input member ([0027]); 
at least one housing (22), in which at least a section of the actuating unit is accommodated; and 
at least one damping element (20), which is arranged between the at least one housing and the at least one actuating element, wherein the at least one damping element is arranged between the at least one housing and the at least one actuating element in the direction of a longitudinal axis of the brake booster for preventing contact between the at least one actuating element and the at least one housing (20; [0031]).
As per claim 22, Overzier et al discloses the brake booster as claimed in claim 20, wherein the at least one damping element has a damping section (Center of spring 
As per claim 23, Overzier et al discloses the brake booster as claimed in claim 22, wherein the fastening section is designed to be latched to the at least one housing (The spring 20 is capable of being latched to housing 22). 
As per claim 25, Overzier et al discloses the brake booster as claimed in claim 22, wherein the damping section is produced from a flexible material (Springs are inherently flexible, 20; [0031]).  
As per claim 31, Overzier et al discloses the brake booster as claimed in claim 20, wherein the at least one actuating unit has a force transmission element (48), which can be coupled in a force-transmitting manner to the at least one actuating element, wherein the at least one force transmission member accommodates the at least one actuating member (48). 
As per claim 32, Overzier et al discloses the brake booster as claimed in claim 31, wherein the at least one force transmission member has at least one contact shoulder (48), wherein the at least one actuating element can be brought into contact with the at least one contact shoulder (18, 48, Fig. 2Aa). 
As per claim 34, Overzier et al discloses an assembly ([0030]) for a vehicle brake system ([0030]), having at least one of the brake booster ([0030]) as claimed in claim 20 and at least one of the brake cylinder ([0024]) as claimed in claim 20, which can be coupled fluidically to at least one brake circuit ([0024]) of the vehicle brake system. 
As per claim 35, Overzier et al discloses a vehicle brake system ([0030]) having an assembly ([0030]) having at least one of the brake booster ([0030]) as claimed in 
As per claim 37, Overzier et al discloses the brake booster as claimed in claim 20, wherein the at least one damping element is arranged between the at least one housing and a surface of the at least one actuating element extending substantially perpendicularly to the longitudinal axis of the brake booster (20).
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollert et al (US 2011/0297493) in view of Schmitt (US 2014/0046502).
As per claim 26, Vollert et al discloses the brake booster as claimed in claim 22, but does not disclose wherein the damping section and the fastening section are produced from different materials. 
.
12.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overzier et al (US 2011/0248557).
As per claim 21, Overzier et al discloses the brake booster as claimed in claim 20, wherein the at least one damping element has a buffer element (20; [0031]), which projects in the direction of the longitudinal axis towards the at least one actuating element, but does not disclose a plurality of buffer elements.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring of Overzier et al by using a plurality of springs in order to provide additional damping as such a modification would merely require a duplication of parts (See MPEP 2144.04 (VI)(B)).
13.	Claims 24, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overzier et al (US 2011/0248557) in view of Vollert et al (US 2011/0297493).
	As per claim 24, Overzier et al discloses the brake booster as claimed in claim 22, but does not disclose wherein the damping section is of disk-shaped design. 
Vollert et al discloses a brake booster wherein the damping section is of disk-shaped design (13; [0030]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring 
	As per claim 27, Overzier et al discloses the brake booster as claimed in any claim 20, wherein the actuating unit has at least one positioning element (48), but does not disclose wherein the at least one positioning element holds the at least one force input member in an assembly position. 
Vollert et al discloses a brake booster wherein the actuating unit has at least one positioning element ([0026]), wherein the at least one positioning element holds the at least one force input member in an assembly position (5; [0026]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake booster of Overzier et al by using an articulated brake pedal as taught by Vollert et al in order to provide a strong connection.
14.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overzier et al (US 2011/0248557) in view of Schmitt (US 2014/0046502).
As per claim 26, Overzier et al discloses the brake booster as claimed in claim 22, but does not disclose wherein the damping section and the fastening section are produced from different materials. 
Schmitt discloses a composite spring wherein the damping section and the fastening section are produced from different materials (2, 3, 4; [0029]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring of Overzier et al by using a composite spring as taught by Schmitt in order to detect the applied force (Schmitt: [0006]).
15.	Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al (US 2015/0001921) in view of Zhang (US 2016/0272184).
As per claim 36, Murayama et al discloses a damping element (35, 36) for an electromechanical brake booster, wherein the electromechanical brake booster comprises an actuating unit, which can be coupled to a brake cylinder and has at least one actuating element, which can be coupled to an electric motor by means of a gear mechanism, and at least one actuating member, which can be coupled to a force input member, and comprises at least one housing, in which at least a section of the actuating unit is accommodated, 
wherein the at least one damping element is designed to be arranged between the at least one housing and the at least one actuating element (35, 36, Fig. 9), wherein the at least one damping element has a damping section (36) and a fastening section (35), which holds the at least one damping element on the at least one housing, and wherein 
the fastening section is designed to be latched to the at least one housing with radially extending noses (35), but does not disclose wherein the damping section and the fastening section are produced from different materials.
Zhang discloses a brake booster wherein the damping section and the fastening section may be produced from different materials ([0037], [0039]).  Although Zhang does not disclose wherein the damping section and the fastening section are produced from different materials, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring and spring retainer of Murayama et al by forming the spring retainer from plastic or rubber and the .
16.	Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odaira et al (US 2016/0016569) in view of Zhang (US 2016/0272184).
As per claim 36, Odaira et al discloses a damping element (50, 51, 52; Alternate: 65, 68) for an electromechanical brake booster, wherein the electromechanical brake booster comprises an actuating unit, which can be coupled to a brake cylinder and has at least one actuating element, which can be coupled to an electric motor by means of a gear mechanism, and at least one actuating member, which can be coupled to a force input member, and comprises at least one housing, in which at least a section of the actuating unit is accommodated, 
wherein the at least one damping element is designed to be arranged between the at least one housing and the at least one actuating element (50, 51, 52; Alternate: 65, 68), wherein the at least one damping element has a damping section (50, 52; Alternate: 65) and a fastening section (51; Alternate: 68), which holds the at least one damping element on the at least one housing, and wherein 
the fastening section is designed to be latched to the at least one housing with radially extending noses (51; Alternate: 68), but does not disclose wherein the damping section and the fastening section are produced from different materials.
Zhang discloses a brake booster wherein the damping section and the fastening section may be produced from different materials ([0037], [0039]).  Although Zhang does not disclose wherein the damping section and the fastening section are produced .
17.	Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al (US 2008/0086966).
As per claim 36, Stevens et al discloses a damping element (12) for an electromechanical brake booster, wherein the electromechanical brake booster comprises an actuating unit, which can be coupled to a brake cylinder and has at least one actuating element, which can be coupled to an electric motor by means of a gear mechanism, and at least one actuating member, which can be coupled to a force input member, and comprises at least one housing, in which at least a section of the actuating unit is accommodated, 
wherein the at least one damping element is designed to be arranged between the at least one housing and the at least one actuating element (12, Fig. 1), wherein the at least one damping element has a damping section (14) and a fastening section (16, 20), which holds the at least one damping element on the at least one housing, and wherein 
the fastening section is designed to be latched to the at least one housing with radially extending noses (16).  Although Stevens et al does not disclose wherein the damping section and the fastening section are produced from different materials, they .

    PNG
    media_image1.png
    510
    452
    media_image1.png
    Greyscale

Allowable Subject Matter
s 28-30, 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
19.	Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive.
Regarding the rejection of claim 36 under Stevens et al, the applicant argues that:
“Stevens does not teach or suggest a damping element having a damping section and a fastening section formed from different materials” (Page 8).

The damping section comprises the first portion (14), while the fastening section comprises the second portion (16) and washer (20).  A modification to account for the unknown composition of washer (20) has been provided.
Regarding the rejection of claim 36 under Odaira et al, the applicant argues that:
“Consequently, Odaira does not teach or suggest a damping element having a fastening section designed to be latched to at least one housing with radially extending noses” (Page 10).

Claim 36 requires “the fastening section is designed to be latched to the at least one housing with radially extending noses”.  The guide member (51) is capable of being latched to the housing as it is attached to the housing and has radially-protruding portions.  The claim limitation “designed to be latched” does not positively require a particular shape or physical interaction.
Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657